DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature control components” in claims 1, 7, 14, and 15; and “refrigeration unit” in claims 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
 “Temperature control components” is interpreted according to the corresponding structure described at page 1, lines 27-29, and known equivalents.
While “refrigeration unit” is mentioned in the specification, no corresponding structure is defined as required under 35 U.S.C. 112(f).  See corresponding rejections under 35 U.S.C. 112(a) and (b), below.
“Temperature control unit” has not been interpreted under 35 U.S.C. 112(f) since sufficient corresponding structure to perform the temperature control function is recited within the claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Contingent Limitations
	
	Section 2111.04(II) of the MPEP states:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Method claims 1, 2, 4, 6-8, and 10 each recite contingent limitations whereby based on a contingent “if” statement, a particular control is performed.  As per the guidance set forth above, the broadest reasonable interpretation of these method claims (and any claims depending therefrom) DOES NOT require the details of the contingent limitations.  Also, as described the broadest reasonable interpretation of any apparatus or system claims DOES require the details of the contingent limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Since Applicant has failed to define the corresponding structure of the limitation “refrigeration unit” as required under 35 U.S.C. 112(f), Applicant has failed to demonstrate full possession of the metes and bounds of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim limitation “refrigeration unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guo (US 2016/0297384 A1).
As per claim 1, Guo discloses a method for operating a temperature control system for a temperature controlled goods vehicle (vehicle cold storage system – para. 0005, lines 1-3; etc.), wherein the temperature control system comprises: a solar panel (solar cell set of Figs. 2 & 6; solar panels illustrated in Fig. 3) and a temperature control unit comprising: one or more 
As per claim 2, the claim simply recites further contingent limitations, which are not required for the broadest interpretation of the claim.  The claim is therefore rejected for the reasons already described regarding claim 1.
As per claim 3, the claim simply provides further detail to the contingent limitations of claim 2, which are not required for the broadest interpretation of the claim.  The claim is therefore rejected for the reasons already described regarding claim 1.
As per claim 4, the claim simply recites further contingent limitations, which are not required for the broadest interpretation of the claim.  The claim is therefore rejected for the reasons already described regarding claim 1.
As per claim 5, the claim simply provides further detail to the contingent limitations of claim 4, which are not required for the broadest interpretation of the claim.  The claim is therefore rejected for the reasons already described regarding claim 1.
As per claim 6, Guo further discloses monitoring voltage (para. 0013: monitoring voltage is implicit in the controls to raise and stabilize voltage).  The remainder of the claim recites further contingent limitations, which are not required for the broadest interpretation of the claim.

As per claim 8, the claim simply recites further contingent limitations, which are not required for the broadest interpretation of the claim.  The claim is therefore rejected for the reasons already described regarding claim 7.
As per claim 9, the claim simply provides further detail to the contingent limitations of claim 8, which are not required for the broadest interpretation of the claim.  The claim is therefore rejected for the reasons already described regarding claim 7.
As per claim 10, the claim simply recites further contingent limitations, which are not required for the broadest interpretation of the claim.  The claim is therefore rejected for the reasons already described regarding claim 7.

As per claims 12 and 13, Guo further disclose a refrigeration unit (Abstract, lines 2-3; para. 0009, lines 4-5 regarding power consuming equipment for refrigeration).
Allowable Subject Matter
Claims 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
As per claim 14, since the claim is a system claim, the broadest reasonable interpretation requires the details of the contingent limitations, as set forth in the guidance set forth above.  The prior art, as exemplified by Guo, fails to teach the control limitations whereby the memory stores instructions which, when executed by the controller cause the controller to if the voltage of the battery exceeds a first battery voltage threshold for a first predetermined amount of time: determine a first energy count value representing an amount of energy delivered by the solar panel in a predetermined time period; if the first energy count value exceeds a first energy count value threshold: determine an average current value representing an average amount of energy delivered by the solar panel in the predetermined time period; and increase a cycle threshold value that determines when the engine is deactivated so as to stop supplying the second charging current to the battery based on the average current value.
As per claim 15, since the claim is a system claim, the broadest reasonable interpretation requires the details of the contingent limitations, as set forth in the guidance set forth above.  The prior art, as exemplified by Guo, fails to teach the control limitations whereby the memory stores instructions which, when executed by the controller cause the controller to if the voltage of the battery is below a second battery voltage threshold for a second predetermined amount of time: determine a second energy count value representing an amount 
As per claims 16 and 17, since the claims are directed to a system wherein the control instructions are encoded on the non-transitory computer readable medium, the broadest reasonable interpretation requires the details of the contingent limitations of claims 1 and 7, respectively.
As per claim 16, the prior art does not teach the control limitations of incorporated claim 1 whereby if the voltage of the battery exceeds a first battery voltage threshold for a first predetermined amount of time: determining a first energy count value representing an amount of energy delivered by the solar panel in a predetermined time period; if the first energy count value exceeds a first energy count value threshold: determining an average current value representing an average amount of energy delivered by the solar panel in the predetermined time period; and increasing a cycle threshold value that determines when the engine is deactivated so as to stop supplying the second charging current to the battery based on the average current value.
As per claim 17, the prior art does not teach the control limitations of incorporated claim 7 whereby if the voltage of the battery is below a second battery voltage threshold for a second predetermined amount of time: determining a second energy count value representing an amount of energy delivered by the solar panel in a predetermined time period; if the second energy count value is below a second energy count value threshold: determining an average current value representing an average amount of energy delivered by the solar panel in the predetermined time period; and reducing a cycle threshold value that determines when the 
As per claims 18 and 19, the claims are allowable for the reasons already set forth regarding incorporated claims 14 and 15, respectively.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Blasko et al. (US 2013/0000342 A1) teach a solar power assisted transport refrigeration system.
Paek et al. (US 10,389,298 B2) teach a multiple current source arrangement for a vehicle including an engine source and a solar panel source (Figs. 3 & 4, etc.).
Vehr et al. (US 10,315,495 B2) teach a refrigerated vehicle arrangement with power input controls from an engine source 104 and solar panel source 172.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC E NORMAN/              Primary Examiner, Art Unit 3763